--------------------------------------------------------------------------------

EXHIBIT 10.1
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AGREEMENT (the “Agreement”) is made as of the
20th day of March, 2014 by and between RiceBran Technologies, a California
corporation (the “Company”), and each investor identified on the signature pages
hereto (each, including its successors and assigns, an “Investor” and,
collectively, the “Investors” and, with respect to a particular Investor, the
Investors other than such Investor, the “Other Investors”).


WHEREAS, each Investor is willing to lend the Company the amount set forth on
such Investor’s signature page attached hereto, which loan is evidenced by a
promissory note, in substantially the form attached hereto as Exhibit A (each a
“Note” and, collectively, the “Notes”), which is convertible into shares of the
Company’s common stock, no par value (the “Common Stock”), in accordance with
the terms of this Agreement and such Note;


WHEREAS, upon the terms and condition stated in the Agreement and pursuant to
Section 4(a)(2) of the 1933 Act (as defined below) and Rule 506(b) promulgated
thereunder, each Investor wishes to purchase, and the Company wishes to sell,
(i) a Note with a principal amount equal to the Principal Amount set forth on
such Investor’s signature page attached hereto (the shares of Common Stock
issuable upon conversion of the Notes, collectively, the “Conversion Shares”)
and (ii) a warrant, in substantially the form attached hereto as Exhibit B
(collectively, the “Warrants”), to acquire up to such number of shares of Common
Stock equal to 1.5 multiplied by the quotient of the Principal Amount issued to
such Investor as of the Closing Date (as defined below) divided by the exercise
price of $5.25 (the shares of Common Stock issuable upon exercise of the
Warrants, collectively, the “Warrant Shares” and, collectively with the
Conversion Shares, the “Underlying Securities”), subject to adjustment
thereunder.  The Notes and Warrants, together with the Underlying Securities,
are referred to herein as the “Securities” and the offering contemplated hereby
is referred to herein as the “Offering”;


WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
an unsecured obligation of the Company; and


WHEREAS, at the Closing (as defined below), the parties hereto shall execute and
deliver a Registration Rights Agreement, in the form attached hereto as Exhibit
C (the “Registration Rights Agreement”), pursuant to which the Company has
agreed to provide certain registration rights with respect to the Registrable
Securities (as defined in the Registration Rights Agreement), under the 1933 Act
(as defined below) and the rules and regulations promulgated thereunder, and
applicable state securities laws;


WHEREAS, prior to the Initial Closing, the Company will enter into the Escrow
Agreement (as defined below) pursuant to which each Investor shall deliver its
respective Purchase Price (as defined below) to the Escrow Agent (as defined
below) in connection with transactions contemplated herein; and
1

--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.                   Purchase and Sale of Notes and Warrants.  On the Closing
Date (as hereinafter defined), subject to the terms and conditions of this
Agreement, the Investors, severally and not jointly, hereby agree to purchase
and the Company hereby agrees to sell and issue, up to an aggregate of $7.0
million in Principal Amount of Notes, with each Investor purchasing (i) a Note
in the principal amount set forth on such Investor’s signature page attached
hereto and (ii) a Warrant to acquire that number of Warrant Shares as is set
forth on such Investor’s signature page attached hereto.


2.                   Purchase Price. The purchase price for each Investor of the
Notes and Warrants to be purchased by such Investor at the Closing shall be
equal to the Principal Amount set forth on such Investor’s signature page
attached hereto (the “Purchase Price”).   At the Closing, each Investor shall
pay its respective Purchase Price to the Company for the Note and the Warrants
to be purchased by such Investor at the Closing.  At the Closing, each Investor
shall fund its Purchase Price by wire transfer of immediately available funds to
the account specified in the Escrow Agreement.


3.                   The Closing.  Subject to the conditions set forth below,
the purchase and sale of the Notes and the Warrants shall take place at one or
more closings (each of which is referred to in the Agreement as a “Closing”) to
be held at the offices of Maxim Group LLC, 405 Lexington Avenue, New York, New
York 10174.  The initial closing (“Initial Closing”) shall occur on the date
hereof or at such other time and place as the Company and the Required Investors
(as defined below) mutually agree (the “Initial Closing Date”).  If the
aggregate principal amount of the Notes and Warrants sold at the Initial Closing
is less than $7.0 million (the “Maximum Offering Amount”), then, subject to the
terms and conditions of this Agreement, the Company may sell and issue
additional Notes and Warrants at one or more subsequent closings (each, a
“Subsequent Closing”), within sixty  (60) days after the Initial Closing, up to
the balance of the Maximum Offering Amount to such persons or entities as may be
approved by the Company in its sole discretion.  Any such sale and issuance in a
Subsequent Closing shall be on the same terms and conditions as those contained
herein.  Each Subsequent Closing shall take place at such date, time and place
as shall be approved by the Company in its sole discretion; provided, however,
no Subsequent Closing will occur later than sixty (60) days after the Initial
Closing (the “Subsequent Closing Date” together with the Initial Closing Date,
each a “Closing Date”).  At each Closing, the Company shall deliver to each
Investor participating in that Closing:  (i) this Agreement duly executed by the
Company; (ii) such Investor’s original Note in the principal amount set forth on
such Investor’s signature page attached hereto and registered in the name of
such Investor; (iii) a Warrant to purchase up to the number of Warrant Shares in
the amount set forth on such Investor’s signature page attached hereto; (iv)  a
legal opinion of Company counsel, substantially in the form of Exhibit D
attached hereto (“Opinion”); and (v) the Registration Rights Agreement duly
executed by the Company.  At the Closing, each Investor shall deliver to the
Company (i) this Agreement duly executed by such Investor; (ii) the Registration
Rights Agreement duly executed by such Investor; (iii) evidence, reasonably
satisfactory to the Company, that the Purchase Price has been delivered to the
Escrow Agent in accordance with the Escrow Agreement, (iv) an executed IRS Form
W-9 and (v) the Selling Stockholder Questionnaire attached as Annex B to the
Registration Rights Agreement.
2

--------------------------------------------------------------------------------

4.                   Closing Conditions; Certain Covenants.


4.1            Conditions to each Investor’s Obligations.  The obligation of
each Investor to purchase the Notes and Warrants to be issued to such Investor
at the Closing is subject to the fulfillment, to such Investor’s reasonable
satisfaction, prior to or at the Closing, of each of the following conditions:


(a)            Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement shall be true and correct
in all material respects on the date hereof and on and as of the Closing Date as
if made on and as of such date.


(b)            Notes; Warrants.  At the Closing, the Company shall have tendered
to such Investor the appropriate Note, Warrants and Opinion and other
deliverables set forth herein.


(c)            Registration Rights Agreement.  The Company shall have duly
executed and delivered the Registration Rights Agreement to such Investor.


(d)            No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.


(e)            Proceedings and Documents.  All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be reasonably satisfactory in substance and form to
such Investor, and such Investor shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.


4.2            Conditions to the Company’s Obligations.  The obligation of the
Company to sell and issue the Notes and Warrants to the Investors at the Closing
is subject to the fulfillment, to the Company’s reasonable satisfaction, prior
to or at the Closing in question, of each of the following conditions:


(a)            Representations and Warranties.  The representations and
warranties of each Investor contained in this Agreement (other than Section 6.2
and 6.3) shall be true and correct in all material respects on the date hereof
and on and as of the Closing Date as if made on and as of such date.  The
representations of each Investor contained in Sections 6.2 and 6.3 shall be true
and correct in all respects on the date hereof and on and as of the Closing Date
as if made on and as of such date.
3

--------------------------------------------------------------------------------

(b)            Purchase Price.  At the Closing, each Investor shall have
tendered to the Escrow Agent the Purchase Price of such Investor.


(c)            Registration Rights Agreement.  Each Investor shall have duly
executed and delivered the Registration Rights Agreement to the Company.


(d)            Deliverables.  At the Closing, each Investor shall have tendered
to the Company the appropriate deliverables set forth herein.


(e)            No Actions.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.


(f)            Proceedings and Documents.  All proceedings in connection with
the transactions contemplated hereby and all documents and instruments incident
to such transactions shall be satisfactory in substance and form to the Company
and the Company shall have received all such counterpart originals or certified
or other copies of such documents as the Company may reasonably request.


4.3            Securities Law Disclosure; Publicity.  The Company shall (a) by
9:00 a.m. (New York City time) on the business day immediately following the
date hereof, issue a press release disclosing the material terms of the
transactions contemplated hereby and (b) issue a Current Report on Form 8-K
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents (as defined below) as exhibits thereto,
within the time required by the 1934 Act.  From and after the issuance of such
press release, the Company represents to the Investors that the Company shall
have publicly disclosed all material, non-public information delivered the
Investors by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Investor, or include the
name of any Investor in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Investor, except:
(a) as required by federal securities law in connection with (i) any
registration statement contemplated by the Registration Rights Agreement and
(ii) the filing of final Transaction Documents with the Commission and (b) to
the extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Investors with prior notice of such
disclosure permitted under this clause (b).


4.4            Legends.  The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than pursuant to an effective registration statement or Rule
144 (as defined below), to the Company or to an affiliate of an Investor, the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the 1933 Act.  As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
the Registration Rights Agreement and shall have the rights and obligations of
an Investor under this Agreement and the Registration Rights Agreement.  Each
Investor understands that the certificates or other instruments representing the
Notes, Warrants and the stock certificates representing the Underlying
Securities, except as set forth below, shall bear any legends as required by
applicable state securities or “blue sky” laws in addition to a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates):
4

--------------------------------------------------------------------------------

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL, IN A FORM GENERALLY ACCEPTABLE TO THE COMPANY’S LEGAL
COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.


The Company shall use its reasonable best efforts to cause its transfer agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company, unless otherwise required by state securities or “blue
sky” laws, at such time as (i) such Securities are registered for resale under
the 1933 Act or (ii) in connection with a sale, assignment or other transfer,
such holder provides the Company with an opinion of counsel, in a form generally
acceptable to the Company’s legal counsel, to the effect that such sale,
assignment or transfer of the Securities may be made without registration under
the 1933 Act.  The Company agrees that, following the Effective Date or at such
time as such legend is not required pursuant to this Section 4.4, the Company
shall, no later than three (3) Trading Days following the delivery by such
Investor to the Company or the Company’s transfer agent of a certificate
representing Underlying Securities issued with a restrictive legend (such third
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Investor a certificate representing such shares that is free from all
restrictive and other legends.  In addition to any other rights available to an
Investor, if the Company fails to cause the Company’s transfer agent to transmit
to such Investor a certificate or the certificates representing such Underlying
Securities on or before the Legend Removal Date, and if after such date such
Investor is required by its broker to purchase (in an open market transaction or
otherwise) or such Investor’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by such Investor of such
Underlying Securities which such Investor anticipated receiving upon such
exercise (a “Buy-In”), then the Company shall (A) pay in cash to such Investor
the amount, if any, by which (x) such Investor’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (y) the amount obtained by multiplying (1) the number of Underlying
Securities that the Company was required to deliver to such Investor in such
legend removal multiplied by (2) the price at which the sell order giving rise
to such purchase obligation was executed, and (B) deliver to such Investor the
number of shares of Common Stock that would have been issued had the Company
timely complied with its exercise and delivery obligations hereunder (the
“Buy-In Liquidated Damages”).  For example, if such Investor purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted exercise of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000, under clause (A) of the
immediately preceding sentence the Company shall be required to pay such
Investor $1,000.  Such Investor shall provide the Company written notice
indicating the amounts payable to such Investor in respect of the Buy-In and,
upon request of the Company, evidence of the amount of such loss.
5

--------------------------------------------------------------------------------

5.                   Representations and Warranties of the Company.


Except as set forth in the Disclosure Schedules, which Disclosure Schedules
shall be deemed a part hereof and shall qualify any representation or statement
otherwise made herein to the extent of the disclosure contained in the
corresponding section of the Disclosure Schedules, the Company hereby makes the
following representations and warranties to the Investors:


5.1            Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of California.  The Company is duly qualified to transact business
and is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.


5.2            Capitalization and Voting Rights.  The authorized capital of the
Company as of the date hereof consists of (i) 6,000,000 shares of Common Stock,
of which 3,031,860 shares of Common Stock were issued and outstanding as of
March 7, 2014, and (ii)  20,000,000 shares of Preferred Stock, no par value per
share (the “Preferred Stock”), of which none are presently issued and
outstanding.   No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as set forth in Schedule 5.2
of the Disclosure Schedules, there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities.


5.3            Authorization; Enforcement.  All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Warrants, the
Registration Rights Agreement and the performance of all obligations of the
Company hereunder and thereunder, and the authorization, sale and issuance of
the Notes and the Warrants, and the Common Stock into which the Notes and
Warrants are convertible or exercisable, have been taken on or prior to the date
hereof.  This Agreement and each other Transaction Document to which it is a
party has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof and thereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
6

--------------------------------------------------------------------------------

5.4            Valid Issuance of the Underlying Securities; Reservation of
Shares.  The Warrants and the Notes are duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, and free and clear of all Liens imposed by the
Company other than restrictions on transfer under this Agreement and under
applicable state and federal securities laws.  Underlying Securities when issued
and delivered in accordance with the terms of this Agreement, the Notes and the
Warrants, as applicable, for the consideration expressed herein and therein,
will be duly and validly issued, fully paid and non-assessable and free and
clear of all Liens imposed by the Company other than restrictions on transfer
under this Agreement and under applicable state and federal securities laws. 
Upon the Company’s shareholders approving the increase in the number of
authorized shares of Common Stock at the Company’s next shareholder meeting, the
Company shall reserve from its duly authorized capital stock a sufficient number
of shares of Common Stock for issuance of the Underlying Securities.


5.5            Offering.  Subject to the truth and accuracy of the Investors’
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Notes and Warrants, together with the Underlying Securities, as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act of 1933, as amended (the “1933 Act”), and the qualification
or registration requirements of state securities laws or other applicable blue
sky laws.  Neither the Company nor any authorized agent acting on its behalf
will take any action hereafter that would cause the loss of such exemptions.


5.6            Public Reports.  The Company is current in its filing obligations
under the 1934 Act, including without limitation as to its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively, the “Public Reports”).  The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading.  The financial statements included within
the Public Reports for the fiscal year ended December 31, 2012, for the fiscal
year ended December 31, 2011 and for each quarterly period thereafter (the
“Financial Statements”) have been prepared in accordance with generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods indicated and with each other, except that unaudited Financial
Statements may not contain all footnotes required by GAAP.  The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.
7

--------------------------------------------------------------------------------

5.7            Compliance With Laws.  The Company has not violated any law or
any governmental regulation or requirement, including but not limited applicable
laws, rules and regulations of (i) the U.S Food and Drug Administration, (ii)
the U.S. Federal Trade Commission, and (iii) other foreign regulatory agencies,
which violation has had or would reasonably be expected to have a Material
Adverse Effect on its business and the Company has not received written notice
of any such violation.


5.8            Violations.  The consummation of the transactions contemplated by
this Agreement and all other documents and instruments required to be delivered
in connection herewith and therewith, including without limitation, the Notes,
the Warrants and the Registration Rights Agreement, will not result in or
constitute any of the following:  (a) a violation of any provision of the
certificate of incorporation, bylaws or other governing documents of the
Company; (b) a violation of any provisions of any applicable law or of any writ
or decree of any court or governmental instrumentality; (c) a default or an
event that, with notice or lapse of time or both, would be a default, breach, or
violation of a lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust, or other agreement, instrument,
or arrangement to which the Company is a party or by which the Company or its
property is bound; (d) an event that would permit any party to terminate any
agreement or to accelerate the maturity of any indebtedness or other obligation
of the Company; or (e) the creation or imposition of any lien, pledge, option,
security agreement, equity, claim, charge, encumbrance or other restriction or
limitation on the capital stock or on any of the properties or assets of the
Company.


5.9            Consents; Waivers.  No consent, waiver, approval or authority of
any nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions provided for herein.


5.10            Acknowledgment Regarding Investor’s Purchase of Securities.  The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement, the Notes,
the Warrants, the Registration Rights Agreement and any other documents entered
into in connection herewith (collectively, the “Transaction Documents”) and the
transactions contemplated hereby and thereby and that no Investor is (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144 promulgated under the 1933 Act (or a successor rule thereto)
(“Rule 144”)) or (iii) to the knowledge of the Company, a “beneficial owner” of
more than 10% of the shares of Common Stock (as defined for purposes of Rule
13d-3 of the 1934 Act). The Company further acknowledges that no Investor is
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by an Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated hereby and thereby is merely incidental to such
Investor’s purchase of the Securities.  The Company further represents to each
Investor that the Company’s decision to enter into the Transaction Documents has
been based solely on the independent evaluation by the Company and its
representatives.
8

--------------------------------------------------------------------------------

5.11        Sarbanes-Oxley Act. The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective as
of the date hereof, and any and all applicable rules and regulations promulgated
by the Commission thereunder that are effective as of the date hereof.


5.12        Absence of Litigation. Except as set forth on Schedule 5.12 of the
Disclosure Schedules, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Common Stock or any of
the Company’s officers or directors in their capacities as such.


5.13        Material Changes; Undisclosed Events, Liabilities or Developments. 
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Trading Day prior to
the date that this representation is made.


5.14        Intellectual Property.  The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the “Intellectual Property Rights”).  None of, and the Company
has not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement.  The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect.  To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9

--------------------------------------------------------------------------------

5.15        Registration Rights.  Except as set forth on Schedule 5.15 of the
Disclosure Schedules and other than each of the Investors, no person has any
right to cause the Company to effect the registration under the 1933 Act of any
securities of the Company.


5.16        Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Investors or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information.  The Company understands and confirms that the Investors will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investors regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.   The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.  The Company acknowledges and agrees that no Investor makes or
has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 6 hereof.


5.17        No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 6, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.


5.18        Bankruptcy Status; Indebtedness.  The Company has no current
intention or expectation to file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
Closing Date.  Schedule 5.18 of the Disclosure Schedules sets forth as of the
date hereof all outstanding secured and unsecured Indebtedness (as defined
below) of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement,  “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$100,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s consolidated balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (z)
the present value of any lease payments in excess of $100,000 due under leases
required to be capitalized in accordance with GAAP.  The Company is not in
default with respect to any Indebtedness.
10

--------------------------------------------------------------------------------

5.19        Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.


5.20        Title to Assets.  The Company owns or leases all such assets and
properties as are necessary to the conduct of its business as presently operated
and as proposed to be operated. The Company has good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all Liens except for such
Liens that do not (individually or in the aggregate) materially affect the
business or prospects of the Company. Any real property and buildings held under
lease or sublease by the Company are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material to, and do not
interfere with, the use made and proposed to be made of such property and
buildings by the Company. The Company has not received any notice of any claim
adverse to its ownership of any real or personal property or of any claim
against the continued possession of any real property, whether owned or held
under lease or sublease by the Company.


5.21        Taxes.  The Company has accurately prepared and filed all federal,
state, foreign and other tax returns that are required to be filed by it and has
paid or made provision for the payment of all taxes, assessments, governmental
or other similar charges, including without limitation, all sales and use taxes
and all taxes which the Company is obligated to withhold from amounts owing to
employees, creditors and third parties, with respect to the periods covered by
such tax returns (whether or not such amounts are shown as due on any tax
return). No deficiency assessment with respect to a proposed adjustment of the
Company’s federal, state, local or foreign taxes is pending or, to the Company’s
knowledge, threatened. The accruals and reserves on the books and records of the
Company in respect of tax liabilities for any taxable period not finally
determined are adequate to meet any assessments and related liabilities for any
such period and, since the date of the Company’s most recent audited financial
statements, the Company has not incurred any liability for taxes other than in
the ordinary course of its business. There is no tax lien, whether imposed by
any federal, state, foreign or other taxing authority, outstanding against the
assets, properties or business of the Company.
11

--------------------------------------------------------------------------------

5.22        Employee Relations.    No labor disturbance by the employees of the
Company currently exists or, to the Company’s knowledge, is likely to occur. 
The Company is not in material breach of the terms of any collective bargaining
agreement to which it is a party.


5.23        Foreign Corrupt Practices; Money Laundering.  Neither the Company
nor any director, officer, agent, employee or other Person acting on behalf of
the Company has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee. 
The operations of the Company are and have been conducted at all times in
compliance with applicable financial record keeping and reporting requirements
and money laundering statutes of the United States and, to the Company’s
knowledge, all other jurisdictions to which the Company is subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company with respect to the Money Laundering Laws
is pending or, to the best knowledge of the Company, threatened.


5.24        Environmental Laws. The Company (i) is in compliance with all
Environmental Laws (as defined below), (ii) has received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct its business and (iii) is in compliance with all terms and conditions of
any such permit, license or approval where, in each of the foregoing clauses
(i), (ii) and (iii), the failure to so comply could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants, contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.


6.                   Representations and Warranties of each Investor.  Each
Investor hereby represents, warrants and covenants, severally and not jointly,
that:


6.1            Authorization.  Such Investor has full power and authority to
enter into this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby and has taken all action
necessary to authorize the execution and delivery of this Agreement and the
Registration Rights Agreement, the performance of its obligations hereunder and
thereunder and the consummation of the transactions contemplated hereby and
thereby.
12

--------------------------------------------------------------------------------

6.2            No Public Sale or Distribution. Such Investor is (i) acquiring
the Notes and the Warrants and (ii) upon conversion of the Notes and exercise of
the Warrants will acquire the Underlying Securities for its own account, not as
a nominee or agent, and not with a view towards, or for resale in connection
with, the public sale or distribution of any part thereof, except pursuant to
sales registered or exempted under the 1933 Act.  Such Investor is acquiring the
Securities hereunder in the ordinary course of its business.  Such Investor does
not presently have any contract, agreement, undertaking, arrangement or
understanding, directly or indirectly, with any individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency thereof
(a “Person”) to sell, transfer, pledge, assign or otherwise distribute any of
the Securities.


6.3            Accredited Investor Status; Investment Experience. Such Investor
is an “accredited investor” as that term is defined in Rule 501(a) of Regulation
D. Such Investor can bear the economic risk of its investment in the Securities,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the
Securities.


6.4            Reliance on Exemptions.  Such Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of such
Investor to acquire the Securities.


6.5            Information.  Such Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by such Investor. Such Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by such
Investor or its advisors, if any, or its representatives shall modify, amend or
affect such Investor’s right to rely on the Company’s representations and
warranties contained herein. Such Investor understands that its investment in
the Securities involves a high degree of risk. Such Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
Such Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.


6.6            No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
13

--------------------------------------------------------------------------------

6.7            Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which such Investor is a party have been duly and
validly authorized, executed and delivered on behalf of such Investor and shall
constitute the legal, valid and binding obligations of such Investor enforceable
against such Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by such
Investor of this Agreement and each Transaction Document to which such Investor
is a party and the consummation by such Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Investor, as applicable, or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities or “blue sky” laws) applicable to such Investor, except in the
case of clause (ii) above, for such conflicts, defaults or rights which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Investor to perform its obligations
hereunder.


6.8            Residency. Such Investor is a resident of that jurisdiction
specified on such Investor’s signature page hereto.


7.                  Use of Proceeds.  Each Investor acknowledges that the
Company will use the proceeds received from the purchase of the Notes and the
Warrants for, among other things, plant upgrades in the United States and
capacity expansion to accelerate growth opportunities resulting from the
Company’s recent acquisition of H&N Distribution Inc., and for general working
capital purposes.


8.                   Indemnification. The Company agrees to indemnify, hold
harmless, reimburse and defend each Investor, and its officers, directors,
agents, affiliates, members, managers, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon such Investor or any such person which results, arises out of or is based
upon (i) any misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any exhibits or schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and such Investor
relating hereto.  Notwithstanding anything herein to the contrary, in no event
shall the Company be liable to such Investor (in the aggregate) for more than
the Purchase Price paid by such Investor.
14

--------------------------------------------------------------------------------

9.                   Limitations on the Number of Shares Issuable. 
Notwithstanding anything herein to the contrary, the Company shall not issue to
any Investor any Underlying Securities to the extent (i) the Underlying
Securities are determined to be issued at a price less than the greater of book
or market value of the Company as determined in accordance with NASDAQ Listing
Rule 5635(d), and (ii) after giving effect to such issuances after conversion
would be in excess of 19.9% of the number of shares of Common Stock outstanding
as of the Initial Closing Date (the “Maximum Aggregate Ownership Amount”) unless
and until the Company obtains shareholder approval permitting such issuances in
accordance with applicable NASDAQ rules.


10.                 Miscellaneous


10.1        Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities).  Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


10.2        Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


10.3        Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
15

--------------------------------------------------------------------------------

10.4        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient; if not, then on the next business
day, (c) five (5) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to (a) in the case of the Company to RiceBran Technologies, 6720 N.
Scottsdale Road, Suite #390, Scottsdale, Arizona 85253, Attention: W. John
Short, with a copy (which shall not constitute notice) to Weintraub Tobin
Chediak Coleman Grodin, 400 Capitol Mall,  11th Floor, Sacramento, California,
Attention: Christopher V. Chediak, Esq.; Fax#: (916) 446-1611  or (b) in the
case of each Investor, to the address as set forth on the signature page of such
Investor attached hereto or at such other address as such party may designate by
ten (10) days advance written notice to the other parties hereto.


10.5        Finder’s Fees.  Except for fees payable to Maxim Capital Group, LLC,
each party represents that it neither is nor will be obligated for any finders’
fee or commission in connection with this transaction.  The Company shall
indemnify and hold harmless each Investor from any liability for any commission
or compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.


10.6        Amendments and Waivers.  No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the Required Investors (as defined below), and any amendment to any
provision of this Agreement made in conformity with the provisions of this
Section 10.6 shall be binding on all Investors and holders of Securities, as
applicable.  “Required Investors” means (i) prior to the Closing Date, Investors
entitled to purchase a majority of the aggregate principal amount of Notes to be
sold at the Closing and (ii) on or after the Closing Date, holders of a majority
of the Registrable Securities issued or issuable hereunder or pursuant to the
Notes and/or the Warrants, as applicable.


10.7        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


10.8        Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.


14.9        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


10.10     Interpretation.  Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.
16

--------------------------------------------------------------------------------

10.11     Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.


10.12     Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any Other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any Other Investor under the Transaction Documents.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose.  Each Investor has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  The Company has elected to provide all Investors with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any of the Investors.


10.13     Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by an Investor), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Investors.


11.                Additional Defined Terms.  In addition to the terms defined
elsewhere in this Agreement, the Notes and the Warrants, the following terms
have the meanings set forth in this Section 11:


11.1        “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
17

--------------------------------------------------------------------------------

11.2        “Commission” means the United States Securities and Exchange
Commission.


11.3        “Common Stock Equivalents” means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any Convertible Security, Option or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


11.4        “Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(a)(1) of the 1933 Act without
volume or manner-of-sale restrictions.
 
11.5        “Escrow Agent” means Continental Stock Transfer & Trust.


11.6        “Escrow Agreement” means the escrow agreement entered into by and
among the Company, the Escrow Agent and Maxim Group LLC, pursuant to which the
Investors shall deposit the respective Purchase Prices with the Escrow Agent to
be applied to the transactions contemplated hereunder.


11.7        “Liens” means a lien, charge, pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.


11.8        “Material Adverse Effect” means (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.


11.9        “Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.


11.10      “Trading Day” means any day on which the Common Stock is traded on
the principal securities exchange or securities market on which the Common Stock
is then traded, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Required
Investors.
18

--------------------------------------------------------------------------------

11.11     “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTCQB Marketplace or the
OTC Bulletin Board (or any successors to any of the foregoing).


[SIGNATURES ON THE FOLLOWING PAGE]
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.


 
THE COMPANY
 
 
 
 
 
RICEBRAN TECHNOLOGIES
 
 
 
 
 
 
By:
 /s/ W. John Short
 
 
 
Name: W. John Short
 
 
 
Title:  Chief Executive Officer
 



20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 
 
INVESTOR:
 
 
 
 
 
IF ENTITY:
 
 
 
   
 
 
 
Entity Name
 
 
 
 
 
 
By:
   
 
 
 
Name
 
 
 
Title
 
 
 
 
 
 
EIN:
   
 

 
 
IF INDIVIDUAL:
 
 
   
 
 
Name:
 
 
 
 
 
SS#:
    
 
 

 
 
Residency:
   
 
 
 
 
 
Address for Notices:
 
 
 
 
 
Email:
 
 
 
 
 
FAX:             ( ____ ) _____ - ________
 

 
Purchase Price: $
Principal Amount of Note:  $
Warrant Shares:
21

--------------------------------------------------------------------------------

EXHIBIT A
CONVERTIBLE NOTE
22

--------------------------------------------------------------------------------

EXHIBIT B
WARRANT
23

--------------------------------------------------------------------------------

EXHIBIT C
REGISTRATION RIGHTS AGREEMENT

 
 
24

--------------------------------------------------------------------------------